Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



      Civil Action No. 1:20-cv-02544

      DANA PARKER,

             Plaintiff,

      v.

      TRUSTWAVE HOLDINGS, INC. d/b/a
      AUBIRON TRUSTWAVE, a Delaware corporation,

             Defendant.


                                       NOTICE OF REMOVAL


           Defendant Trustwave Holdings, Inc. d/b/a Aubiron Trustwave1 (“Trustwave”), by and

  through its attorneys, Ogletree, Deakins, Nash, Smoak & Stewart, P.C., and pursuant to 28 U.S.C.

  §§ 1331, 1332, 1441, and 1446, hereby removes this action from the District Court, Denver

  County, Colorado, Case No. 2020CV32523, to the United States District Court for the District of

  Colorado. In addition to removing this matter, Trustwave specifically reserves its right to assert

  any defenses available under Rule 12(b) of the Federal Rules of Civil Procedure. As grounds for

  this removal, Trustwave states as follows:

  A.       Procedural Background.

           1.      Plaintiff Dana Parker (“Parker”) filed a civil complaint against Trustwave in the

  District Court, Denver County, Colorado, Case No. 2020CV32523, on July 23, 2020 (the “State




  1
      The former d/b/a of Trustwave Holdings, Inc. is AmbironTrustwave, not Aubiron Trustwave.
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 2 of 7




  Court Action”).

         1.       A copy of the entire case file in the State Court Action is attached as Exhibit A.

  Trustwave was served on August 3, 2020 with the pleadings setting forth the claims for relief

  asserted in the State Court Action. The Complaint lists two causes of action: (1) violation of the

  federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; and (2)

  violation of the Colorado Anti-Discrimination Act (“CADA”), C.R.S. § 24-34-402(1)(a).

         2.       This Court has federal question and diversity jurisdiction over this matter by virtue

  of 28 U.S.C. § 1331 and § 1332 and may be removed by Trustwave under the provisions of 28

  U.S.C. § 1441(a).

  B.     Grounds for Removal.

                i.    Federal Question Jurisdiction Pursuant to 28 U.S.C. § 1331

         4.       Parker is asserting a claim under the federal ADEA. Accordingly, this is a civil

  action in which the district courts of the United States have original jurisdiction under 28 U.S.C.

  § 1331. (See Exhibit A, Complaint, ¶¶ 41-49.)

         5.       Pursuant to 28 U.S.C. § 1441(a), any civil action commenced in state court asserting

  a claim over which the district courts of the United States have original jurisdiction may be

  removed to the United States District Court embracing the state court where the action is pending.

  The Court in which Parker’s State Court Action was filed, the District Court for Denver County,

  Colorado, is located within the District of Colorado.

               ii.    Diversity Jurisdiction Pursuant to 28 U.S.C. § 1332

         6.       Parker is a Colorado citizen. (See Exhibit A, Complaint, ¶ 1.)




                                                    2
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 3 of 7




         7.      Parker brings this action against Trustwave Holdings, Inc. d/b/a Aubrion

  Trustwave.

         8.      For removal purposes, a corporation is “deemed to be a citizen of every State and

  foreign state by which it has been incorporated and of the State or foreign state where it has its

  principal place of business.” 28 U.S.C. § 1332(c)(1).

         9.      Trustwave is incorporated under the laws of the state of Delaware and maintains its

  headquarters and principal place of business in the state of Illinois (Exhibit A, Complaint, ¶ 2; see

  also Exhibit B, Declaration of Brian Sanderson (“Sanderson Decl.”), ¶ 5), making Trustwave a

  citizen of both Delaware and Illinois within the meaning of section 1332.

         10.     Accordingly, the parties are citizens of different states.

         11.     Because Parker and Trustwave are citizens of different states, this is a civil action

  in which the district courts of the United States have original jurisdiction under 28 U.S.C. § 1332.

  As such, removal is proper because this Court has diversity jurisdiction.

         12.     Removal is proper because the amount in controversy exceeds the sum of $75,000.

  Pursuant to 28 U.S.C. § 1332(a), “The district courts shall have original jurisdiction of all civil

  actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

  and costs, and is between─(1) citizens of different States . . . .”

         13.     Parker seeks a variety of damages for her state law claim, including “back pay, front

  pay, reinstatement, punitive damages as permitted by statute, attorney fees and costs.” (See Exhibit

  A, Complaint, ¶ 40.)

         14.     Under CADA, Parker can recover lost wages, including back pay. It is undisputed

  that Parker’s annual base salary at the time of her termination was $59,450.82. (Exhibit B,



                                                     3
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 4 of 7




  Sanderson Decl. at ¶ 6.) Even if Parker recovers only one and one-half year of lost wages, plus

  attorneys’ fees available under CADA, it is enough to exceed the $75,000 threshold amount under

  28 U.S.C. § 1332.

         15.     Accordingly, Parker’s state law claim, standing alone, reasonably exceeds the

  $75,000 threshold. Taken together with Parker’s ADEA claim, the amount in controversy exceeds

  $75,000, and the matter is removable pursuant to 28 U.S.C. § 1332.

         16.     Finally, Parker certifies in her District Court Civil Cover Sheet that she is seeking

  a monetary judgment “for more than $100,000, including any penalties or punitive damages, but

  excluding attorney fees, interest and costs.” (See Exhibit A, District Court Civil Cover Sheet, p.

  1.) See also Valdez v. Byers, 2009 WL 1440090 (D. Colo. May 20, 2009) (Arguello, J.) (noting

  that the Civil Cover Sheet may weigh in favor of jurisdiction where buttressed by additional

  evidence).

  C.     This Removal Is Timely Filed.

         17.     Trustwave is filing this Notice of Removal within thirty days of service of Parker’s

  Complaint. Removal of this action is, therefore, timely under 28 U.S.C. § 1446(b)(1).

  D.     This Court Is a Proper Venue for Parker’s Claims against Trustwave.

         18.     Pursuant to 28 U.S.C. § 1441(a), any civil action commenced in a state court

  asserting a claim over which the District Courts of the United States have original jurisdiction may

  be removed to the United States District Court embracing the state court where the action is

  pending.

         19.     This District Court’s geographical jurisdiction encompasses Denver County,

  Colorado.



                                                   4
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 5 of 7




          20.    Therefore, this Court is a proper venue for this lawsuit.

  E.      Jurisdictional Prerequisites to Removal Have Been Met.

          21.    Trustwave has heretofore sought no similar relief.

          22.    Pursuant to 28 U.S.C. § 1446(a), “a copy of all process, pleadings and orders served

  upon” Trustwave are attached to this notice as Exhibit A. There have been no other process,

  pleadings, or orders served on Trustwave to date in this case.

          23.    Pursuant to 28 U.S.C. § 1446(d), Trustwave is giving written notice of this removal

  to Parker and will also promptly file a copy of the notice with the clerk of the District Court for

  Denver County, Colorado.

          24.    For the foregoing reasons, the State Court Action may be properly removed to this

  Court. See 28 U.S.C. §§ 1441 and 1446.

          25.    In filing this Notice of Removal, Trustwave reserves any defenses available to it in

  this action.

          WHEREFORE, Defendant Trustwave Holdings, Inc. hereby removes this action from the

  District Court, Denver County, Colorado to the United States District Court for the District of

  Colorado.




                                                   5
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 6 of 7




        Respectfully submitted this 24th day of August, 2020.

                                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.

                                                  s/ Roger G. Trim
                                                  Roger G. Trim
                                                  Steven R. Reid
                                                  2000 South Colorado Boulevard
                                                  Tower Three, Suite 900
                                                  Denver, CO 80222
                                                  Telephone: 303.764.6800
                                                  Facsimile: 303.831.9246
                                                  roger.trim@ogletree.com
                                                  steven.reid@ogletree.com

                                                  Attorneys for Defendant Trustwave Holdings,
                                                  Inc.




                                              6
Case 1:20-cv-02544-CMA-MEH Document 1 Filed 08/24/20 USDC Colorado Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of August, 2020, I electronically filed the foregoing
  NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and served a true
  and accurate copy of the same upon counsel for Plaintiff by email:

   Jason B. Weosky
   jwesoky@darlingmilligan.com


                                                      s/ Alison L. Shaw
                                                      Alison L. Shaw, Paralegal




                                                  7
